                   IN THE UNITED STATES DISTRICT COURT
               FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                            EASTERN DIVISION
                              No. 4:18-CV-139-D

WELLS FARGO BANK, N.A. AS TRUSTEE )
FOR BEAR STEARNS ASSET BACKED     )
SECURITIES I TRUST 2004-BO 1,     )
                                              )
                   Plaintiff,                 )
                                              )
                   v.                         )                   ORDER
                                              )
GEORGE E. SHERROD, ET AL.                     )
                                              )
                                              )
                   Defendants.                )


      This matter is before the Court on the joint motion of the United States and

the Plaintiff to stay the discovery deadlines set forth in the Scheduling Order issued

on January 11, 2019, by 30 days, to allow such parties to pursue settlement

discussions.

      Based upon a review of the Motion, and incorporating herein the reasons set

forth in the Motion, the Motion is ALLOWED and the discovery deadlines set forth

in the Scheduling Order issued on January 11, 2019, are stayed for 30 days. The

United States and the Plaintiff are further ordered to submit a joint status report to

the Court on or before the expiration of the 30-day stay.

      SO ORDERED,       this~   day of June, 2019.
